PER CURIAM
Mother appeals an order modifying the dissolution judgment to award custody of the children to father and awarding child support. We review de novo, ORS 19.125(3), and remand to delete the child support award.
A lengthy recitation of the facts would not be of assistance in this case. Suffice it to say that, in the original dissolution judgment, the parties were awarded joint custody of their two minor children. Father moved for modification, seeking an award of custody to him. Mother agrees that circumstances have changed and that joint custody is no longer feasible. She seeks an award of custody to her. We have independently reviewed the record and have disregarded the trial court’s inappropriate comments and its determination regarding mother’s credibility. We find that both parents are loving and caring and can provide a nurturing home for the children. We conclude that the award of custody to father is appropriate.
The trial court’s custody and visitation determination results in the children being with mother 43 percent of the time and with father 57 percent. The parties concede that the award of child support to father was in error, because the court failed to apply the shared custody provisions of the child support guidelines. Under the correct calculations, mother is not obligated to pay support.
Remanded for entry of modified judgment deleting child support award; otherwise affirmed. Costs to wife.